Title: To George Washington from Philip Van Rensselaer, 6 September 1778
From: Van Rensselaer, Philip
To: Washington, George


          Letter not found: from Philip Van Rensselaer, c.6 Sept. 1778. On
            14 Sept., Horatio Gates wrote Van Rensselaer: “I thank you for your obliging letter by
            Quin. … Your letter to the General, and that to the Board of War, with the Return, were
            immediately forwarded to Head-Quarters” (Van Rensselaer, Annals of the
              Van Rensselaers, 184). Van Rensselaer’s letter to Gates carried by James Quinn
            was dated 6 Sept. (NHi: Gates Papers).
        